MEMORANDUM ***
George H. Robinson, a California state prisoner, appeals pro se the district court’s summary judgment in favor of the defendant in his 42 U.S.C. § 1983 action alleging that Okamoto, a correctional officer, subjected him to excessive force in violation of the Eighth Amendment by spraying him with pepper spray after Robinson refused to comply with the officer’s commands. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
Summary judgment was proper because Robinson failed to raise a genuine issue of material fact as to whether the officer applied force maliciously and sadistically for the very purpose of causing harm rather than in a good-faith effort to maintain or restore discipline. See Jordan v. Gardner, 986 F.2d 1521, 1528 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.